Citation Nr: 1750908	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-31 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1970 to April 1978. 

This matter is before the Board of Veterans' Appeals (Board) after a 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before the undersigned Veterans Law Judge by videoconference in June 2017, and the transcript is in the record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain a VA examination when a previous examination did not consider newly identified events in service relevant to the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In August 2010, a VA examiner noted the Veteran's report of his service aboard a submarine deployed to the eastern Mediterranean Sea in June and June 1972.  Although the general operational environment has been confirmed, the specific events described by the Veteran could not be verified as occurring or traumatic considering the nature of the operations and his level of training and qualification. 

The Veteran has been granted service connection for a major depressive disorder for other reasons. 

Since the August 2010 examination the Veteran has alleged a new stressor. During the June 2017 Board hearing, the Veteran described witnessing an explosion and fire and participating in damage control actions aboard the aircraft carrier USS Kitty Hawk in December 1973 in which several sailors were killed.  As this was not described as occurring in combat, verification of the occurrence of the event when the Veteran was assigned to that ship is necessary to decide the claim. 

Further, a VA examiner must consider that new stressor in order to determine whether the Veteran has PTSD is more likely than not connected to this event in service. The Veteran has satisfied the elements in McLendon: he has a PTSD diagnosis from 2010, he alleges a stressor event causing that PTSD, the stressor event is verified by the Correspondence from June 29, 2017, and without review of this stressor's connection to the Veteran's PTSD the Secretary does not have enough competent medical evidence to make a decision on the claim. 20 Vet. App. at 81. A VA examination is appropriate here to determine whether it is less likely than not that the Veteran's PTSD is service connected.

The case is REMANDED for the following action:

1. Request that the Veteran submit any additional records of his reported traumatic event aboard USS Kitty Hawk in December 1973 and allow the Veteran to identify any relevant records for the VA to obtain. If the requested records are not obtained the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) and given an opportunity to respond. 

2.  Request from the appropriate service agency information to verify the occurrence of explosions, fire, and crewmember deaths aboard USS Kitty Hawk in December 1973.  Associate any records received with the claims file. 

3.  Then, regardless of the results of the verification research, schedule the Veteran for a VA mental health examination.  Request that the examiner review the claims and file note the review in an examination report.  

Request that the examiner determine whether the Veteran has PTSD or any other mental disorder separate and distinguishable from his service-connected major depressive disorder, and if so, whether any separate disorder including PTSD is at least as likely as not (50% or greater probability) attributable to the reported traumatic events aboard the submarine or the USS Kitty Hawk or any other aspect of active service. The examiner shall provide a complete and detailed rationale of the findings.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Finally, after completing the examination,  readjudicate this claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






